Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 21-40 are active in this application as a result of the cancellation of claims 1-20.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2021, 05/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 26-27, and 32 are objected to because of the following informalities:  
	Claim 26, “the first fingerprint of” is suggested to change to --the first fingerprint--.  
	Claim 27, “the dimensionally reduced fingerprints” is suggested to change to --the dimensionality reduced fingerprints--.  
 	Claim 32, “The method of claim 30” is suggested to change to --the method of claim 31--.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21, 39 and 40, there is insufficient antecedent basis for the terms “their”.  It is unclear what the term “their” corresponding to.
Regarding claim 22, there is insufficient antecedent basis for the term “the first dimensionality reduced fingerprints”.
Regarding claim 26, there is insufficient antecedent basis for the terms “its”.  It is unclear what the term “its” corresponding to.
Regarding claim 30, there is insufficient antecedent basis for “the plurality fingerprints”.
Regarding claim 31, there is insufficient antecedent basis for the terms “the similarity between two or more dimensionality reduced fingerprints”.
Regarding claim 34, there is insufficient antecedent basis for the terms “their”.  It is unclear what the term “their” corresponding to.
Regarding claim 36, there is insufficient antecedent basis for the terms “the number of identified terms”.
Dependent claims depend on rejected base claims thus rejected on the same ground.
Examiner's Note
6.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2015/0074027).
	Regarding claims 21, 39 and 40, Huang discloses a method for processing digital works, a data processing apparatus comprising a processor, and a non-transitory computer-readable medium comprising instructions (Figure 14), which when executed by a computer, cause the computer to carry out the steps of: 
	identifying terms within each digital work of a plurality of digital works, wherein the terms are words and/or phrases ([0049], “the linguistic information corresponds to…one or more strings (e.g., words)” and Figure 3); 
	determining a number of times that the identified terms occur within each digital work of the plurality of digital works ([0049], “identifies the number of times that the corresponding word appears in the linguistic information”); 
	generating a fingerprint for each digital work of the plurality of digital works, the generated fingerprint based on the identified terms and the number of times that the identified terms occur within each digital work (Figure 3, [0049]-[0053] and [0058]-[0061], the input vector amounts to a fingerprint); 
	using a neural network to find an encoding function, g, that encodes a higher dimensionality space, x, of each fingerprint into a lower dimensionality space, y (Figure 4, [0049]-[0053], [0058]-[0061], and [0076]); 
	applying the encoding function to each fingerprint of the plurality of digital works to reduce their dimensionality (Figure 4, [0049]-[0053], [0058]-[0061], and [0076]); and 
	determining a similarity between a first fingerprint and one or more dimensionality reduced fingerprints (Figure 6, [0055]-[0056], [0064]-[0067], [0075], similarity determination).

	Regarding claim 22, Huang discloses generating an output of data indicating digital works having fingerprints with a similarity to the first dimensionality reduced fingerprint exceeding a threshold ([0047] and [0055]-[0061]).

	Regarding claim 23, Huang discloses wherein the output is generated in response to receiving a query ([0047] and [0055]-[0061], output).

	Regarding claim 24, Huang discloses wherein the query includes one or more terms and the first fingerprint is formed from the query (Figure 3, [0049], “the linguistic information corresponds to a query that includes one or more strings (e.g., words).  The original input vector can represent the linguistic information in any manner, such as a bag-of-words representation. More specifically, in that formulation, the input vector includes an entry for each possible word in a vocabulary” and [0058]-[0061]).

	Regarding claim 25, Huang discloses the step of receiving from a user the query formed from a selection of the one or more terms ([0065], user submitting the query).
       
	Regarding claim 26, Huang discloses the step of applying the encoding function to the first fingerprint of to reduce its dimensionality before determining the similarity between the first fingerprint and one or more dimensionality reduced fingerprints (Figures 3 and 4, [0049]-[0053], [0058]-[0061], and [0076]).

	Regarding claim 27, Huang discloses wherein the similarity is based on a co-occurrence of terms within the dimensionally reduced fingerprints (Figures 3 and 4, [0049]-[0053], [0058]-[0061], and [0076]).

	Regarding claim 28, Huang discloses the steps: of receiving a new digital work ([0076], “The n-gram hashing technique, on the other hand, can successfully address this situation because it can successfully interpret the n-grams in the new word”); and adding the new digital work to the plurality of digital works ([0076]).

	Regarding claim 29, Huang discloses wherein the encoding function, g, is found according to the function: g: x ->y by estimating an original higher dimensionality space, X, by inverting the function, g, according to: g-1 :y->X.  Please see [0078]-[0092].

	Regarding claim 30, Huang discloses the step of storing the plurality fingerprints and data identifying associated digital works in a repository ([0037], data store).

	Regarding claim 31, Huang discloses wherein the similarity between two or more dimensionality reduced fingerprints is determined based on a scoring function ([0038] and [0066]-[0067]).

	Regarding claim 32, Huang discloses wherein the scoring function, sim(.), is: 
    PNG
    media_image1.png
    41
    144
    media_image1.png
    Greyscale
 
where fl andf2 are dimensionality reduced fingerprints to compare and I and j are terms within the dimensionality reduced fingerprints ([0038] and [0066]-[0067]).  

	Regarding claim 33, Huang discloses wherein an expectation of a score between the two terms, i and j is evaluated according to: 

    PNG
    media_image2.png
    54
    161
    media_image2.png
    Greyscale

Please see ([0038] and [0066]-[0067]).

	Regarding claim 34, Huang discloses sorting fingerprints recommendations by their respective similarity values, computed by the scoring function ([0038] and [0066]-[0067]).

	Regarding claim 35, Huang discloses wherein identifying terms within each digital work further comprises identifying terms based on a look up table or a dictionary or by tagging terms previous identified in previous processing ([0042], [0049], [0061], possible words in an identified vocabulary).

	Regarding claim 36, Huang discloses the step of limiting the number of identified terms in each digital work ([0042], [0049], [0061], possible words in an identified vocabulary).

	Regarding claim 37, Huang discloses wherein the limited number of identified terms is a predetermined limit ([0042], [0049], [0061]).

	Regarding claim 38, Huang discloses wherein the digital works are any one or more of: text, documents, web pages, articles, news stories, books, newspaper content, social media content, and/or publications ([0041]-[0042]).



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153